                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                    6   (702) 384-7000
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8

                                                                    9                            IN THE UNITED STATES DISTRICT COURT
                                                                   10                                  FOR THE DISTRICT OF NEVADA

                                                                   11
                                                                         JOHN ZABY. an individual;,                        Case No. 2:19-cv-00539-RFB-CWH
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                 Plaintiff,       JOINT STIPULATION AND ORDER
                                                                   13                                             EXTENDING TRANS UNION LLC’S
                            6605 GRAND MONTECITO PARKWAY




                                                                         v.
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                  TIME TO FILE AN ANSWER OR
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                         PERFECTION COLLECTION, LLC, a foreign OTHERWISE RESPOND TO
                                                                                                                  PLAINTIFF’S COMPLAINT (FIRST
                                           LAWYERS




                                                                         limited-liability company; EXPERIAN
                                           SUITE 200




                                                                   15
                                                                         INFORMATION SOLUTIONS, INC., a foreign REQUEST)
                                                                   16    corporation; TRANS UNION, LLC, a foreign
                                                                         limited-liability company;
                                                                   17

                                                                   18                            Defendants.

                                                                   19          Plaintiff John Zaby (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and

                                                                   20   through their respective counsel, hereby file this Joint Stipulation Extending Defendant Trans
                                                                   21   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   22
                                                                               On April 1, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   23
                                                                        answer or otherwise respond to Plaintiff’s Complaint is April 24, 2019. Trans Union needs
                                                                   24

                                                                   25   additional time to locate and assemble the documents relating to Plaintiff’s claims. This matter

                                                                   26   involves a disputed account dating back to 2018. Further, Trans Union’s counsel needs additional

                                                                   27   time to review the correspondence and other documents and to respond to the allegations in
                                                                   28
                                                                        Plaintiff’s Complaint.
                                                                                                                       1                            KB/26161
                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including May 15, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint and is made in good faith and
                                                                    4
                                                                        not for purpose of delay.
                                                                    5

                                                                    6          Dated this 17th day of April, 2019
                                                                                                                      ALVERSON TAYLOR & SANDERS
                                                                    7
                                                                                                                      //S// Trevor R. Waite
                                                                    8                                                 Kurt Bonds
                                                                    9                                                 Nevada Bar No. 6228
                                                                                                                      Trevor Waite
                                                                   10                                                 Nevada Bar No. 13779
                                                                                                                      6605 Grand Montecito Pkwy, Suite 200
                                                                   11                                                 Las Vegas, NV 89149
                                                                                                                      Telephone: (702) 384-7000
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      Facsimile: (702) 385-700
                                                                   13                                                 efile@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Counsel for Trans Union LLC
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                      LAW OFFICE OF KEVIN L. HERNANDEZ
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                      //S// Kevin L. Hernandez
                                                                   16
                                                                                                                      Kevin L. Hernandez
                                                                   17                                                 Nevada Bar No. 12594
                                                                                                                      8872 S. Eastern Avenue, Suite 270
                                                                   18                                                 Las Vegas, NV 89123
                                                                                                                      Telephone: (702) 563-4450
                                                                   19
                                                                                                                      Facsimile: (702) 552-0408
                                                                   20                                                 Email: kevin@kevinhernandezlaw.com
                                                                                                                      Counsel for Plaintiff
                                                                   21

                                                                   22                                                ORDER
                                                                               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   23
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   24
                                                                                            19                April
                                                                               Dated this ______ day of ______________________, 2019.
                                                                   25

                                                                   26
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   27

                                                                   28
                                                                                                                         2                             KB/26161
